We concur in the reasoning and conclusion of the Court of Appeals, but think it well to add that in order to constitute robbery, it was essential "that the taking should, at the time of manucaption, have been with a larcenous intent." Kennedy v. State, 208 Ala. 66, 93 So. 822. In other words if the defendants had taken the car merely for use in making their escape, but not with intent to steal it, that is, to appropriate it permanently, then there would have been no robbery. But under the evidence, as found by the Court of Appeals, we think the question of intent was a question for the jury. Kennedy v. State, supra. See also Porter v. State,30 Ala. App. 46, 1 So. 2d 309; State v. Smith, Mo. Sup., 68 S.W.2d 696; People v. O'Neal et al., 2 Cal. App. 2d 551, 38 P.2d 430; Etzler v. State, 143 Tex. Crim. 327, 158 S.W.2d 495; People v. Headlee, Cal.App., 108 P.2d 933.
Writ denied.
GARDNER, C. J., and FOSTER and LAWSON, JJ., concur.